In re Loupe, Morgan; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Avoyelles, 12th Judicial District Court, Div. “B”, Nos. 67354, 67355; to the Court of Appeal, Third Circuit, No. KW90-0698.
Denied. Relator should renew his requests for the October 16, 1989 initial incident reports to the Avoyelles Parish Sheriff’s Office in Marksville (Attention: Major Lemoine) and the Department of Wildlife and Fisheries enforcement Section (Attention: Col. Winton Vidrine), P 0 Box 9800, Baton Rouge, La. 70898-9000. If relator does not receive a prompt response, either in the form of the requested report or a cost estimate apprising him of the amount he must remit to obtain a copy of the report, he is free to renew his petition in this Court.